

EXHIBIT 10.1





STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
the 26th day of May, 2010, by and between Bing HE, an individual of 10/F Chiyu
Bank Building, 78 Des Voeux Road, Central, Hong Kong (hereinafter referred to as
"Seller's Representative"), as a duly authorized representative of certain
persons set forth on the Schedule of Sellers appended hereto as Schedule A
(collectively, the "Sellers" or "Shareholder") who are the record or beneficial
owners of restricted shares of capital stock of China Digital Ventures
Corporation, a Nevada corporation (the "Company" or "CDVV"), and CANTON
INVESTMENTS LTD., Suite [ ] Bank of America Tower, 12 Harcourt Rd, Hong Kong;
(collectively the "Buyers").


Whereas, the Shareholder desires to sell to the Buyer and the Buyer wishes to
purchase and acquire from the Shareholder an aggregate of 11,500,000 (Eleven
Million Five Hundred Thousand) common restricted shares (the "Shares") of the
common stock, par value $0.001, pursuant to the terms and conditions of this
Agreement.


Now, Therefore, in consideration of the representations, warranties and
agreements set forth herein, the parties hereto hereby agree as follows:



ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1


Definitions. In this Agreement the following terms will have the following
meanings:


(a)


"Agreement" means this Stock Purchase Agreement;


(b)


"Closing" means the completion, on the date hereof, of the transactions
contemplated hereby in accordance with Article 7 hereof;


(c)


"Place of Closing" means the offices of David E. Price, Esq. or such other place
as the Buyer and CDVV may mutually agree upon;


(d)


"CDVV Accounts Payable and Liabilities" means all accounts payable and
liabilities of CDVV, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of CDVV and its subsidiary (other than an CDVV
Material Contract) as of May 1st, 2010.


(e)


"CDVV Accounts Receivable" means all accounts receivable and other debts owing
to CDVV, on a consolidated basis, as of May 1st 2010.


(f)


"CDVV Assets" means the undertaking and all the property and assets of the CDVV
Business of every kind and description wheresoever situated including, without
limitation, CDVV Equipment, CDVV Inventory, CDVV Material Contracts, CDVV
Accounts Receivable, CDVV Cash, CDVV Intangible Assets and CDVV Goodwill, and
all credit cards, charge cards and banking cards issued to CDVV;

--------------------------------------------------------------------------------

(g)

"CDVV Bank Accounts" means all of the bank accounts, lock boxes and safety
deposit boxes of CDVV and its subsidiary or relating to the CDVV Business.


(h)


"CDVV Business" means all aspects of any business conducted by CDVV and its
subsidiary which at the date of this Agreement is only the provisioning of web
telecom services by its subsidiary Lead Concept Limited;


(i)


"CDVV Cash" means all cash on hand or on deposit to the credit of CDVV and its
subsidiary on the date hereof;


(j)


"CDVV Common Shares" means the shares of common stock in the capital of CDVV;


(k)


"CDVV Debt to Related Parties" means the debts owed by CDVV and its subsidiary
to any affiliate, director or officer of CDVV;


(l)


"CDVV Equipment" means all machinery, equipment, furniture, and furnishings used
in the CDVV Business;


(m)


"CDVV Financial Statements" means, collectively, the audited consolidated
financial statements of CDVV for the fiscal year ended September 30, 2009, and
the audited consolidated financial statements of CDVV for the three month period
ended December 31, 2009 and the three months period ended March 31, 2010;


(n)


"CDVV Goodwill" means the goodwill of the CDVV Business including the right to
all corporate, operating and trade names associated with the CDVV Business, or
any variations of such names as part of or in connection with the CDVV Business,
all books and records and other information relating to the CDVV Business, all
necessary licenses and authorizations and any other rights used in connection
with the CDVV Business;


(o)


"CDVV Insurance Policies" means the public liability insurance and insurance
against loss or damage to the CDVV Assets and the CDVV Business;


(p)


"CDVV Intangible Assets" means all of the intangible assets of CDVV and its
subsidiary, including, without limitation, CDVV Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of CDVV and
its subsidiary;


(q)


"CDVV Inventory" means all inventory and supplies of the CDVV Business as of
May1st, 2010;

--------------------------------------------------------------------------------

(r)

"CDVV Material Contracts" means the burden and benefit of and the right, title
and interest of CDVV and its subsidiary in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which CDVV or
its subsidiary are entitled whereunder CDVV or its subsidiary are obligated to
pay or entitled to receive the sum of $750 or more including, without
limitation, any pension plans, profit sharing plans, bonus plans, loan
agreements, security agreements, indemnities and guarantees, any agreements with
employees, lessees, licensees, managers, accountants, suppliers, agents,
distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice; and


(s)


"Shares" shall mean the 11,500,000 shares of CDVV Common Stock to be sold to
Buyer by the Shareholder hereunder.


Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


1.2


Captions and Section Numbers

. The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.


1.3


Section References and Schedules

. Any reference to a particular "Article", "section", "paragraph", "clause" or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.


1.4


Severability of Clauses

. If any part of this Agreement is declared or held to be invalid for any
reason, such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.

--------------------------------------------------------------------------------




ARTICLE 2
PURCHASE AND SALE


2.1


Issuance of the Shares

. Subject to all of the terms and conditions of this Agreement, the Shareholder
does hereby sell, assign, transfer and convey to the Buyer, and the Buyer does
hereby purchase and accept from the Shareholder, the Shares, free and clear of
all encumbrances, liens, charges and claims.


2.2


Purchase Price; Payment.

The purchase price for the Shares shall be Two Hundred and Five Thousand and
Seven Hundred and Fifty Dollars (US$205,750) (the "Purchase Price") and shall be
paid by wire transfer of immediately available funds or bank or certified check
in accordance with this Agreement.





ARTICLE 3
SELLERS' REPRESENTATIONS AND WARRANTIES


3.1


Representations and Warranties.

The Shareholder and CDVV jointly and severally make the representations and
warranties set forth below and intend and acknowledge that the Buyer will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby. Any schedules described in or contemplated by
such representations and warranties shall be prepared both as of the date of
this Agreement and as of the date of the Closing.



The Seller


(a)


Power and Capacity

. The Shareholder has the power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
constitutes the Shareholder's valid, legal and binding obligation and is
enforceable against the Shareholder in accordance with its terms, subject,
however, as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights;


(b)


Legal Proceedings, Etc

. There is no legal, equitable, administrative or arbitration action, suit,
proceeding or known investigation pending or threatened against or affecting the
Shareholder. There is no judgment, decree, injunction, rule or order of any
court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against either party constituting the Shareholder and
there is no basis for any action, suit, proceeding or investigation against the
Shareholder.


(c)


Ownership

. Each Shareholder is their respective sole legal, beneficial and registered
owner of the Shares, free and clear of any liens, security interests, charges or
other encumbrances of any nature whatsoever. The Shares are validly issued,
fully paid and non-assessable.

--------------------------------------------------------------------------------


CDVV - Corporate Status and Capacity


(a)


Incorporation

. CDVV is a corporation duly incorporated and validly subsisting under the laws
of the State of Nevada, and is in good standing with the office of the Secretary
of State for the State of Nevada;


(b)


Carrying on Business

. CDVV does not currently conduct any business activity. CDVV is not required to
register or otherwise be qualified to carry on business in any foreign
jurisdiction;


(c)


Corporate Capacity

. CDVV has the corporate power, capacity and authority to own the CDVV Assets;


(d)


Reporting Status; Listing

. CDVV is required to file current reports with the Securities and Exchange
Commission pursuant to section 12(g) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") and CDVV's Common Shares are quoted on the National
Association of Securities Dealers, Inc.'s Pink OTC Quotation System (the
"PinkOTC Quotation System"). CDVV has filed all reports required to be filed by
it under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the five years preceding the date hereof (or such shorter period as the CDVV
was required by law to file such material) (the foregoing materials being
collectively referred to herein as the "SEC Documents") and is current with
respect to its Exchange Act filing requirements. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Securities Act of 1933, as amended (the "Securities Act") and the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statement therein, in light of the circumstances
under which they were made, not misleading. All material agreements to which
CDVV is a party or to which the property or assets of CDVV are subject have been
appropriately filed as exhibits to the SEC Documents as and to the extent
required under the Exchange Act. The financial statements of CDVV included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and fairly present in all material
respects (subject in the case of unaudited statements, to normal, recurring
audit adjustments) the financial position of CDVV as at the dates thereof and
the results of its operations and cash flows for the periods then ended. CDVV is
not aware of any facts which would make CDVV's Common Stock ineligible for
quotation on the Pink OTCQB;

--------------------------------------------------------------------------------


CDVV - Capitalization


(a)


Authorized Capital

. The authorized capital of CDVV consists of: (i) 75,000,000 shares of Common
Stock, $.001 par value, of which 15,228,000 are presently issued and outstanding
(14,640,000 restricted, 588,000 free trading). There are no other securities
authorized, issued or outstanding. There are no declared or accrued unpaid
dividends with respect to any shares of the CDVV's Common Shares. CDVV has no
other capital stock authorized, issued or outstanding;


(b)


No Option

. No person, firm or corporation has any agreement, warrant or option or any
right capable of becoming an agreement or option for the acquisition of CDVV
Common Shares or for the purchase, subscription or issuance of any other
securities of CDVV.



CDVV - Records and Financial Statements


(a)


Charter Documents

. The charter documents of CDVV have not been altered since its incorporation,
except as filed in the record books of CDVV;


(b)


Corporate Minute Books

. The corporate minute books of CDVV and its subsidiary are complete and each of
the minutes contained therein accurately reflect the actions that were taken at
a duly called and held meeting or by consent without a meeting. All actions by
CDVV and its subsidiary which required director or shareholder approval are
reflected on the corporate minute books of CDVV and its subsidiary. CDVV and its
subsidiary are not in violation or breach of, or in default with respect to, any
term of their respective Certificates of Incorporation (or other charter
documents) or by-laws.


(c)


CDVV Financial Statements

. The CDVV Financial Statements present fairly, in all material respects, the
assets and liabilities (whether accrued, absolute, contingent or otherwise) of
CDVV, on a consolidated basis, as of the respective dates thereof, and the sales
and earnings of the CDVV Business during the periods covered thereby, in all
material respects and have been prepared in accordance with generally accepted
accounting principles consistently applied;


(d)


CDVV Accounts Payable and Liabilities

. There are no liabilities, contingent or otherwise, of CDVV or its subsidiary
which are not disclosed as part of this Agreement or reflected in the CDVV
Financial Statements and neither CDVV nor its subsidiary have guaranteed or
agreed to guarantee any debt, liability or other obligation of any person, firm
or corporation. Without limiting the generality of the foregoing, all accounts
payable and liabilities of CDVV and its subsidiary as of May 1st 2010 have been
fully divulged as part of this transaction;


(e)


CDVV Accounts Receivable

. All the CDVV Accounts Receivable result from bona fide business transactions
and services actually rendered without, to the knowledge and belief of CDVV, any
claim by the obligor for set-off or counterclaim;

--------------------------------------------------------------------------------

(f)

CDVV Bank Accounts

. All of the CDVV Bank Accounts, their location, numbers and the authorized
signatories thereto shall be furnished prior to closing;


(g)


No Debt to Related Parties

. CDVV will not be indebted to any affiliate, director or officer of CDVV; and
further the company warrants herein that all debts of the company as noted in
the last 10Q filing, shall be paid in full within 7 days of closing, and that
all said debts shall be satisfied fully, with no obligations inuring to Buyer.


(h)


No Related Party Debt to CDVV

. No director or officer or affiliate of CDVV is now indebted to or under any
financial obligation to CDVV or its subsidiary on any account whatsoever;


(i)


No Dividends

. No dividends or other distributions on any shares in the capital of CDVV have
been made, declared or authorized since the date of CDVV Financial Statements;


(j)


No Payments

. No payments of any kind have been made or authorized since the date of the
CDVV Financial Statements to or on behalf of officers, directors, shareholders
or employees of CDVV or its subsidiary or under any management agreements with
CDVV or its subsidiary, except payments made in the ordinary course of business;


(k)


No Pension Plans

. There are no pension, profit sharing, group insurance or similar plans or
other deferred compensation plans affecting CDVV or its subsidiary;


(l)


No Adverse Events

. Since the date of the CDVV Financial Statements


(i)


there has not been any adverse change in the financial position or condition of
CDVV, its subsidiary, its liabilities or the CDVV Assets or any damage, loss or
other change in circumstances affecting CDVV, the CDVV Business or the CDVV
Assets or CDVV's right to carry on the CDVV Business, other than changes in the
ordinary course of business,


(ii)


there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) adversely affecting CDVV, its subsidiary, the CDVV
Business or the CDVV Assets,


(iii)


there has not been any increase in the compensation payable or to become payable
by CDVV to any of CDVV's officers, employees or agents or any bonus, payment or
arrangement made to or with any of them,


(vi)


the CDVV Business has been and continues to be carried on in the ordinary
course,

--------------------------------------------------------------------------------

(v)

CDVV has not waived or surrendered any right of material value,


(vi)


Neither CDVV nor its subsidiary have discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business, and


(vii)


no capital expenditures in excess of $500 individually or $1,000 in total have
been authorized or made.



CDVV - Income Tax Matters


(a)


Tax Returns

. Except for the tax filings of CDVV which shall be filed within 4 weeks of
closing of this Agreement, all other tax returns and reports of CDVV and its
subsidiary required by law to be filed have been filed and are true, complete
and correct, and any taxes payable in accordance with any return filed by CDVV
and its subsidiary or in accordance with any notice of assessment or
reassessment issued by any taxing authority have been so paid;


(b)


Current Taxes

. Adequate provisions have been made for taxes payable for the current period
for which tax returns are not yet required to be filed and there are no
agreements, waivers, or other arrangements providing for an extension of time
with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by CDVV or its subsidiary. There are no
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns.



CDVV - Applicable Laws and Legal Matters


(a)


Licenses

. CDVV and its subsidiary hold all licenses and permits as may be required for
carrying on the CDVV Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have an adverse effect on the CDVV Business;


(b)


Applicable Laws

. Neither CDVV nor its subsidiary have been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which they are subject or which apply to them the violation of which
would have an adverse effect on the CDVV Business (greater than $500), and to
CDVV's knowledge, neither CDVV nor its subsidiary are in breach of any laws,
ordinances, statutes, regulations, bylaws, orders or decrees the contravention
of which would result in an adverse impact on the CDVV Business;

--------------------------------------------------------------------------------

(c)

Pending or Threatened Litigation

. There is no litigation or administrative or governmental proceeding pending or
threatened against or relating to CDVV, its subsidiary, the CDVV Business, or
any of the CDVV Assets nor does CDVV have any knowledge after due investigation
of any deliberate act or omission of CDVV or its subsidiary that would form any
basis for any such action or proceeding;


(d)


No Bankruptcy

. Neither CDVV nor its subsidiary have made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against CDVV or its subsidiary and no order
has been made or a resolution passed for the winding-up, dissolution or
liquidation of CDVV or its subsidiary;


(e)


Labor Matters

. Neither CDVV nor its subsidiary are party to any collective agreement relating
to the CDVV Business with any labor union or other association of employees and
no part of the CDVV Business has been certified as a unit appropriate for
collective bargaining or, to the best knowledge of CDVV, has made any attempt in
that regard;



Execution and Performance of Agreement


(a)


Authorization and Enforceability

. The completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of CDVV;


(b)


No Violation or Breach

. The execution and performance of this Agreement will not:


(i)


violate the charter documents of CDVV or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which CDVV or its subsidiary are party,


(ii)


give any person any right to terminate or cancel any agreement including,
without limitation, the CDVV Material Contracts, or any right or rights enjoyed
by CDVV or its subsidiary,


(iii)


result in any alteration of CDVV's or its subsidiary's obligations under any
agreement to which CDVV or its subsidiary are party including, without
limitation, the CDVV Material Contracts,


(iv)


result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the CDVV Assets,


(v)


result in the imposition of any tax liability to CDVV or its subsidiary relating
to the CDVV Assets, or

--------------------------------------------------------------------------------

(vi)

violate any court order or decree to which either CDVV or its subsidiary are
subject;



CDVV Assets - Ownership and Condition


(a)


Business Assets

. The CDVV Assets comprise all of the property and assets of the CDVV Business,
and no other person, firm or corporation owns any assets used by CDVV in
operating the CDVV Business, whether under a lease, rental agreement or other
arrangement, other than as disclosed as part of this transaction;


(b)


Title

. CDVV is the legal and beneficial owner of the CDVV Assets, free and clear of
all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever, save and except as disclosed as part of this
transaction;


(c)


No Option

. No person, firm or corporation has any agreement or option or a right capable
of becoming an agreement for the purchase of any of the CDVV Assets;


(d)


CDVV Insurance Policies

. CDVV does not maintain public liability insurance nor insurance against loss
or damage to the CDVV Assets and the CDVV Business;


(e)


CDVV Material Contracts

. There are no CDVV Material Contracts other than those disclosed as part of
this transaction;


(f)


No Default

. There has not been any default in any obligation of CDVV or any other party to
be performed under any of the CDVV Material Contracts, each of which is in good
standing and in full force and effect and unamended, and CDVV is not aware of
any default in the obligations of any other party to any of the CDVV Material
Contracts;


(g)


No Compensation on Termination

. There are no agreements, commitments or understandings relating to severance
pay or separation allowances on termination of employment of any employee of
CDVV or its subsidiary. Neither CDVV nor its subsidiary are obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;



CDVV Assets - CDVV Equipment


(a)


CDVV Equipment

. The CDVV Equipment has been maintained in a manner consistent with that of a
reasonably prudent owner and such equipment is in good working condition;

--------------------------------------------------------------------------------


CDVV Assets - CDVV Goodwill and Other Assets


(a)


CDVV Goodwill

. CDVV and its subsidiary do not carry on the CDVV Business under any other
business or trade names. CDVV does not have any knowledge of any infringement by
CDVV or its subsidiary of any patent, trademarks, copyright or trade secret;



CDVV Business


(a)


Maintenance of Business

. Since the date of the CDVV Financial Statements, CDVV and its subsidiary have
not entered into any agreement or commitment except in the ordinary course and
except as disclosed herein;


(b)


Subsidiary

. Other than the subsidiary Lead Concept Limited, CDVV does not own any other
subsidiary and does not otherwise own, directly or indirectly, any shares or
interest in any other corporation, partnership, joint venture or firm; and



CDVV - Shares


(a)


Shares

. The Shares when delivered to the Buyer shall be validly issued and outstanding
as fully paid and non-assessable shares and the Shares shall be transferable
upon the books of CDVV, in all cases subject to the provisions and restrictions
of all applicable securities laws.


3.2


Survival

. The representations and warranties herein will be true at and as of the date
hereof in all material respects. Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by the Buyer, the representations and
warranties made herein shall survive the Closing and be effective for a period
of twelve months (12) months from the date hereof.


3.3


Indemnity

. The Shareholder agrees to indemnify and save harmless the Buyer from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of the Shareholders
to defend any such claim), resulting from the breach by him of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by CDVV to the Buyer hereunder.

--------------------------------------------------------------------------------


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER


4.1


Representations and Warranties.

The Buyer makes the representations and warranties set forth below and intend
and acknowledge that CDVV and the Shareholder will rely thereon in entering into
this Agreement and in approving and completing the transactions contemplated
hereby. Any schedules described in or contemplated by such representations and
warranties shall be prepared both as of the date of this Agreement and as of the
date of the Closing.


(a)


Power and Capacity

. The Buyer has the power, authority and capacity to enter into this Agreement
and to consummate the transactions contemplated hereby. This Agreement
constitutes the Buyer's valid, legal and binding obligation and is enforceable
against it in accordance with its terms, subject, however, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
principles of equity, regardless of whether such enforceability is considered in
equity or at law;


(b)


No Conflict

. Neither the execution and delivery of this Agreement by the Buyer, nor
compliance with any of the provisions hereof, nor the consummation of the
transactions contemplated hereby, will: (a) result in a default, or give rise to
any right of termination, cancellation or acceleration, under any term,
condition or provision of any contract or other instrument or obligation to
which the Buyer is a party or by which its assets may be bound; or (b) violate
any order, writ, injunction or decree applicable to the Buyer, or any of its
properties or assets.


(c)


Legal Proceedings, Etc

. There is no legal, equitable, administrative or arbitration action, suit,
proceeding or known investigation pending or threatened against or affecting the
Buyer. There is no judgment, decree, injunction, rule or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
outstanding against either party constituting the Buyer and there is no basis
for any action, suit, proceeding or investigation against Buyer.


4.2


Survival

. The representations and warranties of the Buyer contained herein will be true
at and as of Closing in all material respects as though such representations and
warranties were made as of such time. Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by the Sellers, the representations and
warranties of the Buyer made herein shall survive the Closing and be effective
for a period of twelve (12) months from the date hereof.

--------------------------------------------------------------------------------




ARTICLE 5
FURTHER COVENANTS


5.1


Legend

. The Buyer agrees to the imprinting of the following legend on any certificates
representing the Shares:


"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES ARE "RESTRICTED SECURITIES"
WITHIN THE MEANING OF RULE 144(3) OF THE SECURITIES ACT AND MAY NOT BE RESOLD
PUBLICLY UNDER RULE 144 UNTIL CERTAIN HOLDING PERIOD REQUIREMENTS ARE MET."


5.2


Expenses of the Parties

. Except as otherwise expressly provided in this Agreement, all expenses
incurred by the Buyer, CDVV and the Shareholder in the preparation, negotiation,
authorization and consummation of this Agreement and the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
counsel and accountants, shall be borne solely by the respective parties.


5.3


Further Assurances

. Each party shall cooperate with the other, take such further action and
execute and deliver such further documents as may be reasonably requested by any
other party in order to carry out the terms and purposes of this Agreement.





ARTICLE 6
CONDITIONS PRECEDENT


6.1


Conditions Precedent in favor of CDVV and the Shareholder.

The obligations of CDVV and the Shareholder to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent of the Buyer on or before the Closing:


(a)


all documents or copies of documents required to be executed and delivered in
Section 7.2 will have been so executed and delivered; and


(b)


all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Buyer at or prior to the Closing will have been complied
with or performed.

--------------------------------------------------------------------------------

6.2

Waiver by CDVV and the Shareholder.

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of CDVV and the Shareholder and any such condition may be
waived in whole or in part by CDVV and the Shareholder at or prior to Closing by
delivering to the Buyer a written waiver to that effect signed by CDVV and the
Shareholder, as the case may be. In the event that the conditions precedent set
out in the preceding section are not satisfied on or before the Closing, the
Shareholder shall be released from all obligations under this Agreement.


6.3


Conditions Precedent in Favor of the Buyer.

The obligation of the Buyer to carry out the transactions contemplated hereby is
subject to the fulfillment of each of the following conditions precedent of CDVV
and the Shareholder, as applicable, on or before the Closing:


(a)


all documents or copies of documents required to be executed and delivered to
the CDVV or the Shareholder in Section 7.3 will have been so executed and
delivered;


(b)


CDVV, its officers and directors and each Shareholder shall be current in their
respective filing obligations with the Securities and Exchange Commission (it
being understood that Schedule 13Ds and Forms 3 and 4 may be required to be
filed by such parties, as applicable);


(c)


all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Shareholder or CDVV at or prior to the Closing will have
been complied with or performed;


(d)


CDVV will have delivered the Shares, duly and validly issued, to the Buyer at
the Closing;


(e)


title to the Shares will be free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever;


(f)


the completion of the transfer of all assets and liabilities of CDVV on or prior
to the Closing will have been completed to the satisfaction of the Buyer, which
transfer shall reflected in the schedules provided to the Buyer as of the date
of the Closing; and


(g)


The Buyer shall have received from CDVV's counsel a legal opinion in form and
substance satisfactory to CDVV.

--------------------------------------------------------------------------------

6.4

Waiver by the Buyer.

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of the Buyer and any such condition may be waived in whole or
in part by the Buyer at or prior to the Closing by delivering to CDVV and
Shareholder a written waiver to that effect signed by the Buyer. In the event
that the conditions precedent set out in the preceding section are not satisfied
on or before the Closing the Buyer shall be released from all obligations under
this Agreement.


6.5


Confidentiality.

Notwithstanding any provision herein to the contrary, the parties hereto agree
that the existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to the preceding section the parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from the other party and the contents thereof
confidential and not utilize nor reveal or release same, provided, however, that
CDVV will be required to file a Current Report on Form 8-K with the Securities
and Exchange Commission respecting the proposed transaction contemplated hereby
together with such other documents as are required to maintain CDVV's status as
being current in all of its filings with the Securities and Exchange Commission.





ARTICLE 7
CLOSING


7.1


Closing.

The sale of the Shares contemplated by this Agreement will be closed at the
Place of Closing in accordance with the closing procedure set out in this
Article.


7.2


Closing Deliveries of the Buyer.

On or before the Closing, the Buyer will deliver or cause to be delivered to the
Shareholder:


(a)


this Agreement, duly executed by the Buyer;


(b)


the payment of the Purchase Price to Shareholders' designated bank account;


(c)


all reasonable consents or approvals required to be obtained by the Buyer for
the purposes of completing the transaction contemplated herein and preserving
and maintaining the interests of the Buyer; and


(d)


such other documents as CDVV may reasonably require to give effect to the terms
and intention of this Agreement.


7.3


Closing Deliveries of the Shareholder.

On or before the Closing, CDVV and the Shareholder, as applicable, shall deliver
or cause to be delivered to the Buyer:

--------------------------------------------------------------------------------

(a)

this Agreement, duly executed by the Shareholder;


(b)


share certificates representing the Shares;


(c)


updated schedules of CDVV and the Shareholder, dated as of the date of the
Closing;


(d)


a certified copy of a resolution of the directors of CDVV dated as of the date
hereof appointing the nominees of the Buyer as officers and directors of CDVV;


(e)


resignations of all directors and officers of CDVV dated as of the date hereof;


(f)


all reasonable consents or approvals required to be obtained by the Buyer for
the purposes of completing the transaction contemplated herein and preserving
and maintaining the interests of the Buyer;


(g)


such other documents as the Buyer may reasonably require to give effect to the
terms and intention of this Agreement.





ARTICLE 8
POST-CLOSING MATTERS


Forthwith after the Closing, the Buyer and the Shareholder agree to use all
their best efforts to:


(a)


file with the Securities and Exchange Commission a report on Form 14f-1
disclosing the change in control of CDVV;


(b)


file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement;


(c)


file reports on Forms 13D and 3 with the Securities and Exchange Commission
disclosing the acquisition of the Shares by the Buyer.





ARTICLE 9
GENERAL PROVISIONS


9.1


Notice.

Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier. Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt. Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.

--------------------------------------------------------------------------------

9.2

Addresses for Service.

The address for service of notice of each of the parties hereto is as follows:


(a)


the Seller's Representative:
Bing HE
c/o Yuen & Partners
10

th Floor, Chiyu Bank Building
78 Des Voeux Rd
Central, Hong Kong


(b)


the Buyer:
CANTON INVESTMENTS LTD.
Bank of America Tower,
12 Harcourt Rd, Hong Kong


(c)


The Escrow:
David E. Price, Esq.
13520 Oriental St
Rockville, Md 20853
(202) 536-5191
David@TopTierStrategies.com


9.3


Change of Address.

Any party may, by notice to the other parties change its address for notice to
some other address and will so change its address for notice whenever the
existing address or notice ceases to be adequate for delivery by hand. A post
office box may not be used as an address for service.


9.4


Amendment

. This Agreement may be amended only by a writing executed by each of the
parties hereto.


9.5


Entire Agreement.

The provisions contained herein constitute the entire agreement among the Buyer
and the Sellers respecting the subject matter hereof and supersede all previous
communications, representations and agreements, whether verbal or written, among
the Buyer and the Sellers with respect to the subject matter hereof.


9.6


Enurement.

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


9.7


Assignment.

This Agreement is not assignable without the prior written consent of the
parties hereto.


9.8


Counterparts.

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.

--------------------------------------------------------------------------------

9.9

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland applicable to agreements made and to be performed entirely
within such State. The parties agree to be subject to the exclusive jurisdiction
and venue of the state and federal courts located in the state of Maryland.








[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

the parties have executed this Agreement effective as of the day and year first
above written.





Seller's Representative:

_____________________
Bing HE, on behalf of Sellers




Buyer:

_____________________
Representative, on behalf of
CANTON INVESTMENTS LTD.



Escrow Agent:

____________________
David E. Price, Esq.

--------------------------------------------------------------------------------

SCHEDULE A




Schedule of Shareholders


Shareholder Name


Shares Held

Wireless One International Limited

2,000,000

He Bing

8,700,000

He Ning

800,000

----------------

Total

11,500,000